113 F.3d 922w
97 Cal. Daily Op. Serv. 3138, 97 Daily JournalD.A.R. 5479CATHOLIC SOCIAL SERVICES, INC.;  American Federation ofLabor--Congress of Industrial Organizations;  United FarmWorkers of America, AFL-CIO;  Miguel Moran;  Kamiel Abubakr;Maria Magana;  Elias Velasquez;  Maria Velasquez;Francisco Arizaga, Plaintiffs-Appellees,v.Janet RENO, Attorney General;  Doris Meissner, Commissionerof Immigration and Naturalization Service,Defendants-Appellants.
No. 96-15495.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 11, 1997.Decided April 30, 1997.For Superseding Opinion, Amended on Denial of Rehearing, See 1997 WL 817338.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION